Eastman, J.
When this case was before us on a former occasion (37 N. H. 149,) it was held that the embankment *394made by the defendants was such modification of the bridge as was intended by the parties in the release of damages from the plaintiffs in 1843; that the defendants, having proceeded to make the embankment upon the understanding expressed in the proviso, that the plaintiffs were not to be prejudiced in their claim for further damages occasioned by it, the plaintiffs could maintain the action for compensation on account of the damages; that the saving and excepting clause in the release from the plaintiffs to the Portsmouth and Concord Railroad was not such an exception or reservation as preserved to the plaintiffs their right of action for the damages occasioned by the embankment upon the premises released to the Portsmouth and Concord Railroad, but that the right of action remained to them for the actual damages occasioned by the running out of the embankment beyond the northerly side line of the bridge. Sawyer, J., in closing the opinion of the court delivered in the case, says : “ For any diminution of the capacity of the pond by the material placed in it beyond this boundary — the northerly side line of the bridge — in making the embankment, and occasioning actual damages to the plaintiffs by impairing the use of their mill, the defendants are liable. This is to be determined upon an inquiry into the damages by the jury, or by an auditor, as provided in the case transferred.”
That decision was made upon a commissioner’s report of the facts, the case having been sent here upon the following agreement of the parties, viz,: “ That if the court shall be of opinion that the action can be maintained upon the facts reported by the commissioner, the damages shall be assessed by a jury or an auditor; but if otherwise, the plaintiffs shall become nonsuit.”
The effect of that agreement was to bind the parties to whatever decision the court might make upon the facts found by the commissioner. If the opinion of the court .should be in favor of the defendants, then the plaintiffs *395were to become nonsuit; but if we arrived at the conclusion that the action could be sustained, then the damages were to be assessed by a jury or an auditor. To that extent the case was to be determined ; and, in any future proceedings in the action, the parties could not go behind the decision of the court founded upon that agreement. If, upon the transfer from the Common Pleas, it had been found that, through some accident, mistake, or misapprehension, the case or commissioner’s report embraced matters which did not exist, or did not contain facts which did exist, and which were material to a correct determination of the rights of the parties, a motion should have been made to discharge the case ; and it would have been in the power of the court to have granted it. The practice, however, has not been to discharge an agreed ease, except for some such valid reason, and where it is apparent that the parties have fallen into error in relation to the facts or their bearing. Heywood v. Wingate, 14 N. H. 73; Richardson v. Huggins, 3 Foster 106, 119. If an agreed case is not discharged, judgment always follows according to the opinion of the court. Osgood v. Blake, 21 N. H. (1 Fost.) 550, 570; Henry v. Sargent, 13 N. H. 342.
And such is the practice upon the transfer of auditors’ reports, upon the agreement of the parties to abide by the decision of the court. The right of trial by jury is waived by such agreement, and judgment follows the decision. Beebe v. Dudley, 30 N. H. (10 Fost.) 34; King v. Hutchins, 26 N. H. (6 Fost.) 139.
In accordance with this rule judgment was also ordered on a commissioner’s report in a recent case. Foster v. Hill, 36 N. H. (5 Fogg) 526.
‘By the act of 1852, authorizing the appointment of commissioners in civil actions, it is provided that when a report is made by a commissioner, the court shall render such judgment as is warranted by the facts reported, *396unless either of the parties shall, at the term at -which the report is made, elect to try the case by a jury. Comp. Stat., ch. 181, sec. 38. The statute would seem to be imperative that the election shall be made at the term at which the report comes in. In this respect it differs from the provisions in regard to a trial after an auditor’s report. In these provisions no time is fixed in which an eleetion shall be made. Rev. Stat., ch. 189, sec. 5.
In view of the statute, and the effect that should be given to the decision of the court, which was made upon the agreement of the parties, we think that the court below were right in holding that the commissioner’s report was not then open to contradiction. The deeds had been examined and a construction put upon them, aud the law of the case had been settled, and there was nothing left to be done but for the damages to be assessed according to the agreement. The court had decided that, for the actual damages caused by that portion of the embankment which was north of the northerly side line of the bridge, the defendants were liable ; and what those damages were was the only question open for trial before the jury.
The remaining questions in the case arise upon the refusal of the court to instruct the jury as requested by the defendants. No exceptions were taken to the instructions that were given, and if the defendants had desired further instructions, they should have called for them. Nailing to do it, the verdict cannot be disturbed because they were not given. Moore v. Ross, 11 N. H. 547; Leach v. Woods, 14 Pick. 461.
The instructions asked for, arising out of the facts connected with the deed from Emery and others, were properly refused. The plaintiffs had no connection with that title, and no rights growing out of it which they could enforce. So far as their legal rights were concerned, the matter was *397res inter alios, and no defence to their claim. They had no power to compel the continuance of any benefits which they received through that title.
And we think that the other instruction asked for was also properly declined. Before the court can be required to give particular instructions, there must be evidence, relevant and pertinent, upon which to found them. This instruction, asked for by the defendants, went upon the ground that the conduct of the plaintiffs, in receiving the three hundred dollars, was such as to be a,fraud upon the defendants. But we do not discover any evidence of fraud in the facts reported. This three hundred dollars was received by the plaintiffs for what was done under the bridge, within the limits of their deed, and not for the embankment beyond the northerly side line of the bridge. They gave no power to extend the embankment into the pond beyond that line, and the ease does not find that they knew that it was to be so extended. It was not their deed that gave “ the right of sloping, by bank-wall or otherwise, the northern side of the embankment into the mill-pond,” but the subsequent deeds to the defendants from the Portsmouth and Concord Railroad, and from Emery and others.
The verdiet, compared with the amounts received for other rights conveyed by the plaintiffs, would seem to be disproportionately large; but we cannot find in the case any good ground for setting it aside, and judgment upon it must consequently be ordered.
Judgment on the verdict.